

	

		II

		109th CONGRESS

		1st Session

		S. 1928

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. Ensign (for himself,

			 Mr. Brownback, Mr. Coburn, Mr.

			 DeMint, Mr. Graham,

			 Mr. McCain, Mr.

			 Sununu, and Mr. Cornyn)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To reduce mandatory and discretionary spending in order

		  to offset the cost of rebuilding the Gulf Region in the wake of Hurricane

		  Katrina and Hurricane Rita.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Spending Money Accountably to

			 Rebuild After Tragedy Act or the SMART Act.

		ICHANGES IN

			 DISCRETIONARY SPENDING

			101.Reduction in

			 fy2006 discretionary spending

				(a)Across-the-Board

			 rescissionsThere is hereby rescinded an amount equal to 5.00

			 percent of—

					(1)the budget

			 authority provided (or obligation limitation imposed) for fiscal year 2006 for

			 each discretionary account in each fiscal year 2006 appropriations Act (except

			 any fiscal year 2005 supplemental appropriation Act, the Department of Homeland

			 Security Appropriations Act, 2006, and the Department of Defense Appropriations

			 Act);

					(2)the budget

			 authority provided in any advance appropriation for fiscal year 2006 for any

			 discretionary account in any prior fiscal year appropriations Act; and

					(3)the contract

			 authority provided in fiscal year 2006 for any program subject to limitation

			 contained in this joint resolution.

					(b)Proportionate

			 applicationAny rescission made by subsection (a) shall be

			 applied proportionately—

					(1)to each

			 discretionary account and each item of budget authority described in subsection

			 (a); and

					(2)within each such

			 account and item, to each program, project, and activity (with programs,

			 projects, and activities as delineated in the appropriation Act or accompanying

			 reports for the relevant fiscal year covering such account or item, or for

			 accounts and items not included in appropriation Acts, as delineated in the

			 most recently submitted President’s budget).

					(c)ExceptionNotwithstanding

			 subsection (a), the President of the United States, in consultation with the

			 Chairman and Ranking Member of the applicable authorizing committees of the

			 Congress, shall be permitted to except certain programs, projects and accounts,

			 in whole or in part, from a rescission required pursuant to subsection (a),

			 provided however, that such exceptions do not, in the aggregate, exceed an

			 amount equal to 1.00 percent of the overall amount rescinded pursuant to

			 subsection (a).

				102.No cost of

			 living adjustments in the statutory pay system of Federal employees

				(a)In

			 GeneralNotwithstanding any other provision of law, the

			 adjustment in rates of basic pay for employees under the statutory pay systems

			 under sections 5303 and 5304 of title 5, United States Code, shall not take

			 effect during fiscal year 2006.

				(b)Exception for

			 Federal Law Enforcement OfficersAdjustments in the rates of

			 basic pay for employees who are law enforcement officers (as defined under

			 section 5541(3) of title 5, United States Code) shall take effect as though the

			 adjustment in rates of basic pay for employees under the statutory pay systems

			 under sections 5303 and 5304 of that title for fiscal year 2006 is an increase

			 of 3.1 percent and such adjustments for law enforcement officers shall take

			 effect as of the first day of the first applicable pay period beginning on or

			 after January 1, 2006.

				IICHANGES IN

			 MANDATORY SPENDING

			201.Two-year delay

			 of the implementation of the medicare part d prescription drug benefit and

			 two-year extension of the medicare prescription drug discount card and

			 transitional assistance program

				(a)Delay—

					(1)In

			 generalExcept as provided in subsection (b), notwithstanding any

			 other provision of law, the Secretary of Health and Human Services shall delay

			 implementation of title I of the Medicare Prescription Drug, Improvement, and

			 Modernization Act of 2003 (Public Law 108–173), and the amendments made by such

			 title, for 2 years until January 1, 2008.

					(2)ApplicabilityExcept

			 as provided in subsection (b), during the two-year delay described in paragraph

			 (1), the Social Security Act shall be applied and administered as if such title

			 I (and the amendments made by such title) had not been enacted.

					(b)Extension

					(1)In

			 generalExcept as provided in paragraph (2), notwithstanding any

			 other provision of law, the Secretary of Health and Human Services shall

			 continue to administer the Medicare prescription drug discount card and

			 transitional assistance program under subpart 4 of part D of title XVIII of the

			 Social Security Act (42 U.S.C. 1395w–141), as added by section 101 of title I

			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003

			 (Public Law 108–173), during 2006 and 2007 under the terms and conditions that

			 apply under such program during 2005.

					(2)Increase in

			 amount of transitional assistance during extension periodIn

			 administering the Medicare prescription drug discount card and transitional

			 assistance program during 2006 and 2007 pursuant to paragraph (1), the

			 Secretary shall increase the amount of transitional assistance under section

			 1860D–31(g)(2)(A)(ii)(I) of the Social Security Act (42 U.S.C.

			 1395w–141(g)(2)(A)(ii)(I)) for each of 2006 and 2007 from $600 to

			 $1,200.

					202.Acceleration

			 of income-related reduction in medicare part b premium subsidy

				(a)Section 1839(i)

			 of the Social Security Act (42 U.S.C. 1395r(i)) is amended as follows—

					(1)in paragraph (1),

			 by striking 2006 and inserting 2005;

					(2)in paragraph

			 (3)—

						(A)in subparagraph

			 (A)—

							(i)in

			 the matter preceding clause (i), by striking Subject to subparagraph

			 (B), the and inserting The; and

							(ii)in

			 clause (i), by striking subparagraph (C) and inserting

			 subparagraph (B);

							(B)by striking

			 subparagraph (B); and

						(C)by redesignating

			 subparagraph (C) as subparagraph (B);

						(3)in paragraph

			 (4)(B)(iii)(I), by striking paragraph (3)(C) and inserting

			 paragraph (3)(B); and

					(4)in paragraph

			 (5)(A)—

						(A)in the matter

			 preceding clause (i), by striking 2007 and inserting

			 2006; and

						(B)in clause (ii),

			 by striking 2006 and inserting 2005.

						(b)The amendments

			 made by subsection (a) shall take effect on the date of enactment of this

			 Act.

				203.Offset for

			 hurricane katrina damage funding

				(a)RepealSection

			 1101(a)(16) of the Safe, Accountable, Flexible, Efficient Transportation Equity

			 Act: A Legacy for Users (Public Law 109–59; 119 Stat. 1144) (referred to in

			 this section as SAFETEA–LU), authorizing funding for high

			 priority projects under section 117 of title 23, United States Code, is

			 repealed.

				(b)Rescissions

					(1)High priority

			 projectsThe unobligated balance of any funds authorized under

			 section 1101 (a)(16) of SAFETEA–LU is rescinded.

					(2)Other

			 programsThe unobligated balances of any funds authorized under

			 SAFETEA–LU, or an amendment made by SAFETEA–LU, for the following programs are

			 rescinded:

						(A)The high priority

			 projects designated under section 1702 of the SAFETEA–LU (Public Law 109–59;

			 119 Stat. 1144) and carried out using funds made available under section

			 1101(a)(16) of that Act.

						(B)The set-asides

			 designated under section 104(d)(2)(E) of title 23, United States Code.

						(C)The set-asides

			 designated under the highway bridge program under section 144(g) of title 23,

			 United States Code.

						(D)The designated

			 projects under section 1301(m) of the SAFETEA–LU.

						(E)The designated

			 projects under section 1302(e) of the SAFETEA–LU.

						(F)The designated

			 projects under section 1306(d)(3) of SAFETEA–LU (23 U.S.C. 103 note; 119 Stat.

			 1144).

						(G)The set-asides

			 designated under section 1307(d) of SAFETEA–LU.

						(H)The set-aside for

			 designated projects that are part of the National Highway System established

			 under the construction of ferry boats and ferry terminal facilities program

			 under section 147(d) of title 23, United States Code.

						(I)The pilot program

			 under section 1807 of SAFETEA–LU (23 U.S.C. 217 note; 119 Stat. 1144).

						(J)The demonstration

			 projects under section 1907 of SAFETEA–LU.

						(K)The designated

			 projects under section 1934 of SAFETEA–LU.

						(L)The

			 Going-to-the-Sun Road program, Glacier Park, Montana, under section 1940 of the

			 SAFETEA–LU.

						(M)The Great Lakes

			 ITS implementation program under section 1943 of the SAFETEA–LU.

						(N)The

			 transportation construction and remediation program, Ottawa County, Oklahoma,

			 under section 1944 of the SAFETEA–LU.

						(O)The traffic

			 circle construction program, Clarendon, Vermont, under section 1957 of the

			 SAFETEA–LU.

						(P)The Denali access

			 system program under section 309 of the Denali Commission Act of 1998 (42

			 U.S.C. 3121 note; 119 Stat.1144).

						(Q)The Interstate

			 Route 95/Contee Road interchange study under section 1961 of the

			 SAFETEA–LU.

						(R)The multimodal

			 facility improvements program for North Bay Ferry Service, Inc., at Port

			 Sonora, Petaluma, California, under section 1962 of the SAFETEA–LU.

						(S)The designated

			 bus and bus related facility projects under section 3044 of SAFETEA–LU.

						(c)Obligation

			 authority

					(1)Reduction of

			 obligation ceiling for fiscal years 2006 through 2009Each

			 obligation limitation established in paragraphs (2) through (5) of section

			 1102(a) of SAFETEA–LU is reduced by $2,699,424,000.

					(2)Rescission of

			 unused obligation limitation for high priority projects for fiscal year

			 2005Any unused obligation limitation for fiscal year 2005

			 relating to a high priority project under SAFETEA–LU is rescinded.

					(3)Level of

			 obligation limitationsEach obligation limitation established in

			 paragraphs (2) through (5) of section 8003(a) of SAFETEA–LU is reduced by

			 $2,699,424,000.

					(d)Equity bonus

			 formulaNotwithstanding any other provision of law, in allocating

			 funds under the equity bonus program under section 105 of title 23, United

			 States Code, the Secretary of Transportation shall make the required

			 calculations as if subsections (a) and (b) had not been enacted.

				IIIMAKING

			 GOVERNMENT MORE RESPONSIVE TO THE AMERICAN PUBLIC

			301.Short

			 titleThis title may be cited

			 as the Commission on the

			 Accountability and Review of Federal Agencies Act.

			302.Establishment

			 of commission

				(a)EstablishmentThere

			 is established the Commission on the Accountability and Review of Federal

			 Agencies (hereafter in this title referred to as the

			 Commission).

				(b)Membership

					(1)In

			 generalThe Commission shall consist of 12 members, of which, not

			 later than 90 days after the date of enactment of this Act—

						(A)4 shall be

			 appointed by the President;

						(B)2 shall be

			 appointed by the Majority Leader of the Senate;

						(C)2 shall be

			 appointed by the Minority Leader of the Senate;

						(D)2 shall be

			 appointed by the Speaker of the House of Representatives; and

						(E)2 shall be

			 appointed by the Minority Leader of the House of Representatives.

						(2)Chairperson and

			 vice chairpersonThe President shall designate a chairperson and

			 vice chairperson from among the members of the Commission.

					(c)Period of

			 appointment; vacanciesMembers shall be appointed for the life of

			 the Commission. Any vacancy in the Commission shall not affect its powers, but

			 shall be filled in the same manner as the original appointment.

				(d)Meetings

					(1)Initial

			 meetingNot later than 30 days after the date on which all

			 members of the Commission have been appointed, the Commission shall hold its

			 first meeting.

					(2)Subsequent

			 meetingsThe Commission shall meet at the call of the

			 chairperson.

					(e)QuorumA

			 majority of the members of the Commission shall constitute a quorum, but a

			 lesser number of members may hold hearings.

				303.Duties of the

			 commission

				(a)DefinitionsIn

			 this section, the following definitions shall apply:

					(1)AgencyThe

			 term agency means—

						(A)an Executive

			 agency, as defined under section 105 of title 5, United States Code; and

						(B)the Executive

			 Office of the President.

						(2)ProgramThe

			 term program means any activity or function of an agency.

					(b)In

			 generalThe Commission shall—

					(1)evaluate all

			 agencies and programs within those agencies, using the criteria under

			 subsection (c); and

					(2)submit to

			 Congress—

						(A)a plan with

			 recommendations of the agencies and programs that should be realigned or

			 eliminated; and

						(B)proposed

			 legislation to implement the plan described under subparagraph (A).

						(c)Criteria

					(1)DuplicativeIf

			 2 or more agencies or programs are performing the same essential function and

			 the function can be consolidated or streamlined into a single agency or

			 program, the Commission shall recommend that the agencies or programs be

			 realigned.

					(2)Wasteful or

			 inefficientThe Commission may recommend the realignment or

			 elimination of any agency or program that has wasted Federal funds by—

						(A)egregious

			 spending;

						(B)mismanagement of

			 resources and personnel; or

						(C)use of such funds

			 for personal benefit or the benefit of a special interest group.

						(3)Outdated,

			 irrelevant, or failedThe Commission shall recommend the

			 elimination of any agency or program that—

						(A)has completed its

			 intended purpose;

						(B)has become

			 irrelevant; or

						(C)has failed to

			 meet its objectives.

						(d)Systematic

			 assessment of programs

					(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the President shall—

						(A)establish a

			 systematic method for assessing the effectiveness and accountability of agency

			 programs; and

						(B)submit, to the

			 Commission, assessments of not less than 50 percent of all programs covered

			 under subsection (b)(1) that use the method established under subparagraph

			 (A).

						(2)Method

			 objectivesThe method established under paragraph (1)

			 shall—

						(A)recognize

			 different types of Federal programs;

						(B)assess programs

			 based primarily on the achievement of performance goals (as defined under

			 section 1115(f)(4) of title 31, United States Code); and

						(C)assess programs

			 based in part on the adequacy of the program's performance measures, financial

			 management, and other factors determined by the President.

						(3)DevelopmentThe

			 method established under paragraph (1) shall not be implemented until it has

			 been reviewed and accepted by the Commission.

					(4)Consideration

			 of assessmentsThe Commission shall consider assessments

			 submitted under this subsection when evaluating programs under subsection

			 (b)(1).

					(e)Common

			 performance measuresNot later than 1 year after the date of

			 enactment of this Act, the President shall identify common performance measures

			 for programs covered in subsection (b)(1) that have similar functions and, to

			 the extent feasible, provide the Commission with data on such performance

			 measures.

				(f)Report

					(1)In

			 generalNot later than 2 years after the date of enactment of

			 this Act, the Commission shall submit to the President and Congress a report

			 that includes—

						(A)the plan

			 described under subsection (b)(2)(A), with supporting documentation for all

			 recommendations; and

						(B)the proposed

			 legislation described under subsection (b)(2)(B).

						(2)Relocation of

			 Federal employeesThe proposed legislation under paragraph (1)(B)

			 shall provide that if the position of an employee of an agency is eliminated as

			 a result of the implementation of the plan under paragraph (1)(A), the affected

			 agency shall make reasonable efforts to relocate such employee to another

			 position within the agency or within another Federal agency.

					304.Powers of the

			 commission

				(a)HearingsThe

			 Commission or, at its direction, any subcommittee or member of the Commission,

			 may, for the purpose of carrying out this title—

					(1)hold such

			 hearings, sit and act at such times and places, take such testimony, receive

			 such evidence, and administer such oaths as any member of the Commission

			 considers advisable;

					(2)require, by

			 subpoena or otherwise, the attendance and testimony of such witnesses as any

			 member of the Commission considers advisable; and

					(3)require, by

			 subpoena or otherwise, the production of such books, records, correspondence,

			 memoranda, papers, documents, tapes, and other evidentiary materials relating

			 to any matter under investigation by the Commission.

					(b)Subpoenas

					(1)IssuanceSubpoenas

			 issued under subsection (a) shall bear the signature of the chairperson of the

			 Commission and shall be served by any person or class of persons designated by

			 the chairperson for that purpose.

					(2)EnforcementIn

			 the case of contumacy or failure to obey a subpoena issued under subsection

			 (a), the United States district court for the judicial district in which the

			 subpoenaed person resides, is served, or may be found, may issue an order

			 requiring such person to appear at any designated place to testify or to

			 produce documentary or other evidence. Any failure to obey the order of the

			 court may be punished by the court as a contempt of that court.

					(c)Information

			 from Federal agenciesThe Commission may secure directly from any

			 Federal department or agency such information as the Commission considers

			 necessary to carry out this Act. Upon request of the chairperson of the

			 Commission, the head of such department or agency shall furnish such

			 information to the Commission.

				(d)Postal

			 servicesThe Commission may use the United States mails in the

			 same manner and under the same conditions as other departments and agencies of

			 the Federal Government.

				(e)GiftsThe

			 Commission may accept, use, and dispose of gifts or donations of services or

			 property.

				305.Commission

			 personnel matters

				(a)Compensation of

			 members

					(1)Non-Federal

			 membersExcept as provided under subsection (b), each member of

			 the Commission who is not an officer or employee of the Federal Government

			 shall not be compensated.

					(2)Federal

			 officers or employeesAll members of the Commission who are

			 officers or employees of the United States shall serve without compensation in

			 addition to that received for their services as officers or employees of the

			 United States.

					(b)Travel

			 expensesThe members of the Commission shall be allowed travel

			 expenses, including per diem in lieu of subsistence, at rates authorized for

			 employees of agencies under subchapter I of chapter 57 of title 5, United

			 States Code, while away from their homes or regular places of business in the

			 performance of services for the Commission.

				(c)Staff

					(1)In

			 generalThe chairperson of the Commission may, without regard to

			 the civil service laws and regulations, appoint and terminate an executive

			 director and such other additional personnel as may be necessary to enable the

			 Commission to perform its duties. The employment of an executive director shall

			 be subject to confirmation by the Commission.

					(2)CompensationUpon

			 the approval of the chairperson, the executive director may fix the

			 compensation of the executive director and other personnel without regard to

			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,

			 relating to classification of positions and General Schedule pay rates, except

			 that the rate of pay for the executive director and other personnel may not

			 exceed the maximum rate payable for a position at GS–15 of the General Schedule

			 under section 5332 of such title.

					(3)Personnel as

			 Federal employees

						(A)In

			 generalThe executive director and any personnel of the

			 Commission who are employees shall be employees under section 2105 of title 5,

			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A,

			 89B, and 90 of that title.

						(B)Members of

			 commissionSubparagraph (A) shall not be construed to apply to

			 members of the Commission.

						(d)Detail of

			 government employeesAny Federal Government employee may be

			 detailed to the Commission without reimbursement, and such detail shall be

			 without interruption or loss of civil service status or privilege.

				(e)Procurement of

			 temporary and intermittent servicesThe chairperson of the

			 Commission may procure temporary and intermittent services under section

			 3109(b) of title 5, United States Code, at rates for individuals which do not

			 exceed the daily equivalent of the annual rate of basic pay prescribed for

			 level V of the Executive Schedule under section 5316 of such title.

				306.Termination of

			 the commissionThe Commission

			 shall terminate 90 days after the date on which the Commission submits the

			 report under section 303(f).

			307.Congressional

			 consideration of reform proposals

				(a)DefinitionsIn

			 this section:

					(1)Implementation

			 billThe term implementation bill means only a bill

			 which is introduced as provided under subsection (b), and contains the proposed

			 legislation included in the report submitted to Congress under section 303,

			 without modification.

					(2)Calendar

			 dayThe term calendar day means a calendar day other

			 than one on which either House is not in session because of an adjournment of

			 more than 3 days to a date certain.

					(b)Introduction;

			 referral; and report or discharge

					(1)IntroductionOn

			 the first calendar day on which both Houses are in session, on or immediately

			 following the date on which the report is submitted to Congress under section

			 303, a single implementation bill shall be introduced (by request)—

						(A)in the Senate by

			 the majority leader of the Senate, for himself and the minority leader of the

			 Senate, or by Members of the Senate designated by the majority leader and

			 minority leader of the Senate; and

						(B)in the House of

			 Representatives by the Speaker of the House of Representatives, for himself and

			 the minority leader of the House of Representatives, or by Members of the House

			 of Representatives designated by the Speaker and minority leader of the House

			 of Representatives.

						(2)ReferralThe

			 implementation bills introduced under paragraph (1) shall be referred to any

			 appropriate committee of jurisdiction in the Senate and any appropriate

			 committee of jurisdiction in the House of Representatives. A committee to which

			 an implementation bill is referred under this paragraph may review and comment

			 on such bill, may report such bill to the respective House, and may not amend

			 such bill.

					(3)Report or

			 dischargeIf a committee to which an implementation bill is

			 referred has not reported such bill by the end of the 15th calendar day after

			 the date of the introduction of such bill, such committee shall be immediately

			 discharged from further consideration of such bill, and upon being reported or

			 discharged from the committee, such bill shall be placed on the appropriate

			 calendar.

					(c)Floor

			 consideration

					(1)In

			 generalWhen the committee to which an implementation bill is

			 referred has reported, or has been discharged under subsection (b)(3), it is at

			 any time thereafter in order (even though a previous motion to the same effect

			 has been disagreed to) for any Member of the respective House to move to

			 proceed to the consideration of the implementation bill, and all points of

			 order against the implementation bill (and against consideration of the

			 implementation bill) are waived. The motion is highly privileged in the House

			 of Representatives and is privileged in the Senate and is not debatable. The

			 motion is not subject to amendment, or to a motion to postpone, or to a motion

			 to proceed to the consideration of other business. A motion to reconsider the

			 vote by which the motion is agreed to or disagreed to shall not be in order. If

			 a motion to proceed to the consideration of the implementation bill is agreed

			 to, the implementation bill shall remain the unfinished business of the

			 respective House until disposed of.

					(2)AmendmentsAn

			 implementation bill may not be amended in the Senate or the House of

			 Representatives.

					(3)DebateDebate

			 on the implementation bill, and on all debatable motions and appeals in

			 connection therewith, shall be limited to not more than 10 hours, which shall

			 be divided equally between those favoring and those opposing the resolution. A

			 motion further to limit debate is in order and not debatable. An amendment to,

			 or a motion to postpone, or a motion to proceed to the consideration of other

			 business, or a motion to recommit the implementation bill is not in order. A

			 motion to reconsider the vote by which the implementation bill is agreed to or

			 disagreed to is not in order.

					(4)Vote on final

			 passageImmediately following the conclusion of the debate on an

			 implementation bill, and a single quorum call at the conclusion of the debate

			 if requested in accordance with the rules of the appropriate House, the vote on

			 final passage of the implementation bill shall occur.

					(5)Rulings of the

			 chair on procedureAppeals from the decisions of the Chair

			 relating to the application of the rules of the Senate or the House of

			 Representatives, as the case may be, to the procedure relating to an

			 implementation bill shall be decided without debate.

					(d)Coordination

			 with action by other houseIf, before the passage by 1 House of

			 an implementation bill of that House, that House receives from the other House

			 an implementation bill, then the following procedures shall apply:

					(1)NonreferralThe

			 implementation bill of the other House shall not be referred to a

			 committee.

					(2)Vote on bill of

			 other houseWith respect to an implementation bill of the House

			 receiving the implementation bill—

						(A)the procedure in

			 that House shall be the same as if no implementation bill had been received

			 from the other House; but

						(B)the vote on final

			 passage shall be on the implementation bill of the other House.

						(e)Rules of senate

			 and house of representativesThis section is enacted by

			 Congress—

					(1)as an exercise of

			 the rulemaking power of the Senate and House of Representatives, respectively,

			 and as such it is deemed a part of the rules of each House, respectively, but

			 applicable only with respect to the procedure to be followed in that House in

			 the case of an implementation bill described in subsection (a), and it

			 supersedes other rules only to the extent that it is inconsistent with such

			 rules; and

					(2)with full

			 recognition of the constitutional right of either House to change the rules (so

			 far as relating to the procedure of that House) at any time, in the same

			 manner, and to the same extent as in the case of any other rule of that

			 House.

					308.Authorization

			 of appropriationsThere are

			 authorized to be appropriated for each of the fiscal years 2006 through 2008,

			 such sums as may be necessary for carrying out this Act.

			

